EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
An RCE under 37 C.F.R. § 1.114, including the fee set forth in § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under § 1.114, and the fee set forth in § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to § 1.114.  Applicant's submission filed on March 3, 2021 has been entered.

Response and Claim Status
The instant Office action is responsive to the response received March 3, 2021 (the “Response”). 
Claims 1–3, 5–10, 12–17, 19, and 20 are currently pending.  

Information Disclosure Statement (IDS)
The IDS filed March 3, 2021 complies with the provisions of 37 C.F.R. § 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Allowable Subject Matter
Claims 1–3, 5–10, 12–17, 19, and 20 allowed. 
Regarding claim 1, while 

(2) Krinsky teaches assessing from a plurality of conversational logs (fig. 7, menu option items 700 that were selected by various callers; 11:16–33; “data relating to numerous callers that have utilized an automated telephone attendant can be retained . . . .” at 2:49–53; fig. 2, item 204), at least one conversation gap and response with at least one outcome matching a type of outcome (fig. 7 illustrates when the caller selects options that are not first among the first set of options item 702, second set of options item 704, and third set of menu options item 706; 11:16–33) that indicates the response impacted user experience in a negative way (for example, “[t]he caller desires to select option four, but must wait while being provided with options one, two, and three” with respect to the first set of menu options item 702 at 11:16–33) from among a plurality of types of outcomes,
the prior art of record does not teach wherein the assessing further comprises:

identifying, by the computer system, a set of a plurality of responses implemented by the conversational service, each of the plurality of responses matched to at least one intent from among the plurality of intents;
mapping, by the computer system, a selection of intents of the plurality of intents to a selection of responses of the plurality of responses identified in each of the plurality of conversation logs;
analyzing, by the computer system, a separate tone of each of a plurality of segments of the plurality of conversational logs; and
identifying, by the computer system, at least one major transition in one or more of an identifier and a level of the separate tone from a first segment to a subsequent segment of the plurality of segments and a task abandonment, the at least one major transition in the one or more of the identifier and the level of the separate tone from the first segment to the subsequent segment with the task abandonment specified in transitions thresholds as a downward major transition, the at least one major transition indicating the at least one outcome matching the type of outcome that indicates the response impacted the user experience in the negative way from among the plurality of types of outcomes.
Claims 8 and 15 by analogy.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449